                               Case 2:21-cv-06110-FMO-MRW Document 1 Filed 07/29/21 Page 1 of 5 Page ID #:1


                                    Glenn R. Kantor, SBN 122643
                                1   gkantor@kantorlaw.net
                                    Peter S. Sessions, SBN 193301
                                2   psessions@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                4   Northridge, California 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272
                                6   Attorneys for Plaintiff
                                    Becky Vendrell
                                7

                                8                             UNITED STATES DISTRICT COURT
                                9                         CENTRAL DISTRICT OF CALIFORNIA
                               10

                               11   BECKY VENDRELL,                                 CASE NO.
                               12
                                                 Plaintiff,
                                                                                    COMPLAINT FOR:
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                          vs.                                       BREACH OF THE EMPLOYEE
       (818) 886 2525




                               14                                                   RETIREMENT INCOME SECURITY
                                                                                    ACT OF 1974; ENFORCEMENT AND
                               15   METROPOLITAN LIFE INSURANCE                     CLARIFICATION OF RIGHTS;
                                    COMPANY,                                        PREJUDGMENT AND POST-
                               16                                                   JUDGMENT INTEREST; AND
                                                 Defendant.                         ATTORNEYS’ FEES AND COSTS
                               17

                               18

                               19         Plaintiff Becky Vendrell herein sets forth the allegations of her Complaint
                               20   against Defendant Metropolitan Life Insurance Company.
                               21                              PRELIMINARY ALLEGATIONS
                               22         1.     Jurisdiction: This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)
                               23   and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
                               24   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an employee
                               25   benefit plan regulated and governed under ERISA. Jurisdiction is predicated under
                               26   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
                               27   question. This action is brought for the purpose of recovering benefits under the terms
                               28   of an ERISA employee benefit plan, enforcing Plaintiff’s rights under the terms of an

                                                                                1
                                                                           COMPLAINT
                               Case 2:21-cv-06110-FMO-MRW Document 1 Filed 07/29/21 Page 2 of 5 Page ID #:2



                                1   employee benefit plan, and to clarify Plaintiff’s rights to future benefits under an
                                2   employee benefit plan. Plaintiff seeks relief, including but not limited to payment of
                                3   benefits, prejudgment and post-judgment interest, reinstatement to the benefit plans at
                                4   issue herein, and attorneys’ fees and costs.
                                5          2.     Plaintiff was at all times relevant an employee of The Travelers
                                6   Companies, Inc. (“Travelers”) and a resident of the City of Long Beach, located in
                                7   Los Angeles County in the State of California. Her place of employment was in the
                                8   City of Irvine, located in Orange County in the State of California.
                                9          3.     Plaintiff is informed and believes that Defendant Metropolitan Insurance
                               10   Company (“MetLife” or “Defendant”) is a corporation with its principal place of
                               11   business in the State of New York, authorized to transact and transacting business in
                               12   the Central District of California and can be found in the Central District of
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   California. MetLife is the insurer of benefits under Travelers’ Long Term Disability
  19839 Nordhoff Street

       (818) 886 2525




                               14   Plan (hereinafter “LTD Plan”), and acted in the capacity of a plan administrator.
                               15   MetLife administered the claim with a conflict of interest and the bias this created
                               16   affected the claims determination in this case.
                               17          4.     Plaintiff is informed and believes that the LTD Plan is an employee
                               18   welfare benefit plan regulated by ERISA, established by Travelers, under which
                               19   Plaintiff is and was a participant, and pursuant to which Plaintiff is entitled to long
                               20   term disability (“LTD”) benefits. Pursuant to the terms and conditions of the LTD
                               21   Plan, Plaintiff is entitled to LTD benefits for the duration of Plaintiff’s disability, for
                               22   so long as Plaintiff remains disabled as required under the terms of the LTD Plan. The
                               23   LTD Plan is doing business in this judicial district, in that it covers employees
                               24   residing in this judicial district.
                               25          5.     Defendant can be found in this judicial district and the LTD Plan was
                               26   issued and administered in this judicial district. The LTD claim at issue herein was
                               27   also specifically administered in this judicial district. Thus, venue is proper in this
                               28   judicial district pursuant to 29 U.S.C. § 1132(e)(2).

                                                                                   2
                                                                             COMPLAINT
                               Case 2:21-cv-06110-FMO-MRW Document 1 Filed 07/29/21 Page 3 of 5 Page ID #:3



                                1                              FIRST CLAIM FOR RELIEF
                                2           AGAINST METROPOLITAN LIFE INSURANCE COMPANY
                                3      FOR PLAN BENEFITS, ENFORCEMENT AND CLARIFICATION OF
                                4      RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST, AND
                                5                             ATTORNEYS’ FEES AND COSTS
                                6                                  (29 U.S.C. § 1132(a)(1)(B))
                                7          6.     Plaintiff incorporates by reference all preceding paragraphs as though
                                8   fully set forth herein.
                                9          7.     At all times relevant, Plaintiff was employed by Travelers and was a
                               10   covered participant under the terms and conditions of the LTD Plan.
                               11          8.     During the course of Plaintiff’s employment, Plaintiff became entitled
                               12   to benefits under the terms and conditions of the LTD Plan. Specifically, while
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Plaintiff was covered under the LTD Plan, Plaintiff suffered a disability rendering
  19839 Nordhoff Street

       (818) 886 2525




                               14   Plaintiff disabled as defined under the terms of the LTD Plan.
                               15          9.     Pursuant to the terms of the LTD Plan, Plaintiff made a claim to
                               16   MetLife for LTD benefits under the LTD Plan. MetLife initially approved Plaintiff’s
                               17   claim and paid her benefits.
                               18          10.    On May 11, 2020, Plaintiff’s claim for LTD benefits was denied by
                               19   MetLife on the ground that she no longer met the LTD Plan definition of disability.
                               20   Plaintiff appealed this determination. Despite overwhelming evidence of a covered
                               21   LTD claim, on October 1, 2020, MetLife erroneously and wrongfully continued to
                               22   uphold its prior determination denying Plaintiff’s claim for LTD benefits.
                               23          11.    Defendant breached the Plan and violated ERISA in the following respects:
                               24                 (a)    Failing to pay LTD benefit payments to Plaintiff at a time when
                               25          MetLife knew, or should have known, that Plaintiff was entitled to those
                               26          benefits under the terms of the LTD Plan, as Plaintiff was disabled and unable
                               27          to work and therefore entitled to benefits. Even though MetLife had such
                               28          knowledge, it denied Plaintiff’s claim for continued LTD benefits;

                                                                                 3
                                                                            COMPLAINT
                               Case 2:21-cv-06110-FMO-MRW Document 1 Filed 07/29/21 Page 4 of 5 Page ID #:4



                                1                (b)    Failing to provide a prompt and reasonable explanation of the
                                2         basis relied on under the terms of the LTD Plan documents, in relation to the
                                3         applicable facts and LTD Plan provisions, for the denial of Plaintiff’s claims
                                4         for LTD benefits;
                                5                (c)    After Plaintiff’s claim was denied in whole or in part, MetLife
                                6         failed to adequately describe to Plaintiff any additional material or
                                7         information necessary for Plaintiff to perfect Plaintiff’s claim along with an
                                8         explanation of why such material is or was necessary;
                                9                (d)    Concealing and withholding from Plaintiff the notice
                               10         requirements MetLife was required to provide Plaintiff pursuant to ERISA
                               11         and the regulations promulgated thereunder, particularly 29 Code of Federal
                               12         Regulations § 2560.503-1(f)-(g), inclusive; and
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                (e)    Failing to properly and adequately investigate the merits of
  19839 Nordhoff Street

       (818) 886 2525




                               14         Plaintiff’s disability claim and failing to provide a full and fair review of
                               15         Plaintiff’s claim.
                               16         12.    Plaintiff is informed and believes and thereon alleges that Defendant
                               17   wrongfully denied Plaintiff’s disability benefits under the LTD Plan by other acts or
                               18   omissions of which Plaintiff is presently unaware, but which may be discovered in
                               19   this future litigation and which Plaintiff will immediately make Defendant aware of
                               20   once said acts or omissions are discovered by Plaintiff.
                               21         13.    Following the denial of benefits under the LTD Plan, Plaintiff exhausted
                               22   all administrative remedies required under ERISA, and Plaintiff has performed all
                               23   duties and obligations on Plaintiff’s part to be performed under the LTD Plan.
                               24         14.    As a proximate result of the aforementioned wrongful conduct of
                               25   Defendant, Plaintiff has damages for loss of disability benefits in a total sum to be
                               26   shown at the time of trial.
                               27         15.    As a further direct and proximate result of this improper determination
                               28   regarding Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required

                                                                                 4
                                                                            COMPLAINT
                               Case 2:21-cv-06110-FMO-MRW Document 1 Filed 07/29/21 Page 5 of 5 Page ID #:5



                                1   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                                2   entitled to have such fees and costs paid by Defendants.
                                3           16.   The wrongful conduct of Defendant has created uncertainty where none
                                4   should exist, therefore, Plaintiff is entitled to enforce her rights under the terms of
                                5   the LTD Plan and to clarify her right to future benefits under the terms of the LTD
                                6   Plan.
                                7                                 REQUEST FOR RELIEF
                                8           WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                                9           1.    Payment of disability benefits due Plaintiff;
                               10           2.    An order declaring that Plaintiff is entitled to immediate reinstatement
                               11   to the LTD Plan, with all ancillary benefits to which she is entitled by virtue of her
                               12   disability, and that benefits are to continue to be paid under the LTD Plan for so
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   long as Plaintiff remains disabled under the terms of the LTD Plan;
  19839 Nordhoff Street

       (818) 886 2525




                               14           3.    In the alternative to the relief sought in paragraphs 1 and 2, an order
                               15   remanding Plaintiff’s claim to the claims administrator to the extent any new facts
                               16   or submissions are to be considered;
                               17           4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
                               18   fees incurred in pursuing this action;
                               19           5.    Payment of prejudgment and postjudgment interest as allowed for
                               20   under ERISA; and
                               21           6.    Such other and further relief as this Court deems just and proper.
                               22   DATED: July 29, 2021                             KANTOR & KANTOR, LLP
                               23

                               24                                                    By:   /s/ Peter S. Sessions
                               25                                                          Peter S. Sessions
                                                                                           Attorneys for Plaintiff
                               26
                               27

                               28

                                                                                 5
                                                                             COMPLAINT
